Exhibit 10(l)

CERNER CORPORATION


2005 ENHANCED SEVERANCE PAY PLAN
As Amended and Restated (for I.R.C. § 409A) Effective December 31, 2012




SECTION 1.INTRODUCTION.
(a)    Purpose. Cerner Corporation and its United States-based wholly-owned
subsidiaries ("Cerner") value the contributions of their Associates and take
measures to create and maintain a productive and fulfilling work environment.
However, Cerner recognizes that business needs, an Associate's work performance
or other reasons may require termination of employment. At any point during an
Associate's employment, Cerner may choose to terminate the employment
relationship.
Because employment with Cerner is at-will, Cerner has no obligation to
compensate any Associate upon termination from his or her employment other than
as may be provided in that Associate's Cerner Associate Employment Agreement or
as specifically set forth in this 2005 Enhanced Severance Pay Plan ("Plan").
Cerner values its Associates and is interested in helping to mitigate the
financial hardship caused by business conditions or other factors necessitating
a termination.
(b)    Overview. Generally, this Plan provides enhanced Severance Benefits to
Associates upon either a (i) "Non-CIC Severance" or (ii) "CIC Severance", as
such terms are defined herein. Cerner expressly reserves the right to amend or
terminate this Plan, or the benefits provided hereunder, at any time; provided,
however, that no such amendment or termination shall occur with respect to the
CIC Severance Benefits after the occurrence of a Change in Control.
(c)    Summary Plan Description. This Plan document also constitutes the Summary
Plan Description for the Plan.
SECTION 2.    DEFINITIONS.
Certain capitalized terms used herein are defined parenthetically throughout
this Plan and/or defined in this Section 2.
(a)    Associate. “Associate” means an employee of Cerner.
(b)    Beneficial Ownership. "Beneficial Ownership", "Beneficial Owner" or
"Beneficially Own" shall have the same meaning as such terms are used in Rule
13d-3 of the Exchange Act.
(c)    Board. "Board" means the Board of Directors of Cerner Corporation.

1

--------------------------------------------------------------------------------



(d)    Cause. "Cause" means an Eligible Associate's (i) material breach of
his/her Employment Agreement or material neglect of his/her duties and
responsibilities thereunder, (ii) fraud against Cerner, (iii) misappropriation
of Cerner's assets, (iv) embezzlement from Cerner, (v) theft from Cerner, (vi)
acts resulting in the arrest and indictment for a crime involving drug abuse,
violence, dishonesty or theft or (vii) act or failure to take any action that
results in a violation of the Sarbanes-Oxley Act of 2002, or any related
statutes, laws or regulations.
(e)    Change in Control. "Change in Control" means:
(i)    The acquisition by any "Person" (as the term "person" is used for
purposes of Section 13(d) or 14(d) of the Exchange Act) of Beneficial Ownership
of thirty-five percent (35%) or more of either: (A) the then outstanding shares
of common stock of Cerner Corporation (the "Outstanding Cerner Common Stock"),
or (B) the combined voting power of the then outstanding voting securities of
Cerner Corporation entitled to vote generally in the election of the Board's
directors (the "Outstanding Cerner Voting Securities"); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (X) any acquisition directly from Cerner, (Y)
any acquisition by Cerner or (Z) any acquisition by any Associate benefit plan
(or related trust) sponsored or maintained by Cerner Corporation or any
corporation controlled by Cerner; or
(ii)    Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Board director
subsequent to the date hereof whose appointment or election, or nomination for
election by Cerner's shareholders, was approved by a vote of at least a majority
of the Board directors then comprising the Incumbent Board shall be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of Board directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
(iii)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of Cerner (a
"Business Combination"), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the Outstanding Cerner Common Stock
and Outstanding Cerner Voting Securities immediately prior to such Business
Combination Beneficially Own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of Cerner
Corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns Cerner or
all or substantially all of Cerner's assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Cerner Common
Stock

2

--------------------------------------------------------------------------------



and Outstanding Cerner Voting Securities, as the case may be, (B) no Person
(excluding any Associate benefit plan (or related trust) of Cerner or such
corporation resulting from such Business Combination) Beneficially Owns,
directly or indirectly, 35% or more of, respectively, the then outstanding
shares of common stock of Cerner Corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the Board resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement, or of the action of
the Board, providing for such Business Combination; or
(iv)    Approval by the shareholders of Cerner Corporation of a complete
liquidation or dissolution of Cerner.
(f)    CIC Protected Period. "CIC Protected Period" means the period beginning
on the effective date of a Change in Control and ending on the one-year
anniversary of such effective date.
(g)    CIC Severance. "CIC Severance" means, at any time during the CIC
Protected Period, an Eligible Associate's termination of employment with Cerner
(or its successor), that also qualifies as a separation from service under
Section 409A of the Code, due to (i) Cerner's (or its successor’s) termination
without Cause of the Eligible Associate's employment, or (ii) the Eligible
Associate's resignation for Good Reason.
(h)    CIC Severance Benefits. "CIC Severance Benefits" means those severance
benefits set forth in Section 4(b) that, provided an Eligible Associate is
entitled to receive such benefits in accordance with Section 3, the Eligible
Associate receives following a CIC Severance.
(i)    CIC Week of Severance Pay. A "CIC Week of Severance Pay" means an
Eligible Associate's: (i) regular weekly base rate of pay in effect on the
effective date of a CIC Severance (prior to any reductions taken for payroll
taxes, income tax withholdings, elective deferrals made to or in connection with
Cerner's Associate benefit plans or Executive Deferred Compensation Plan, and
excluding any overtime, bonuses, commissions, premium pay, benefits, expense
reimbursements, etc.), plus (ii) the average annual cash bonus the Associate had
received from Cerner during the three (3) years preceding the CIC Severance
(prior to any reductions taken for payroll taxes, income tax withholdings,
elective deferrals made to or in connection with Cerner's Associate benefit
plans or Executive Deferred Compensation Plan, and excluding any overtime,
bonuses, commissions, premium pay, benefits, expense reimbursements, etc.),
divided by 52 weeks. For example, a CIC Week of Severance Pay for an Eligible
Associate whose: (i) annual base salary (excluding the pay and benefits listed
above) is $52,000, and (ii) whose average annual cash bonus received during the
three (3) years preceding the CIC Severance is $15,600, would be $1,000
($52,000/52 weeks) plus $300 ($15,600/52 weeks), equaling a CIC Week of
Severance Pay of $1,300. Cerner’s cash bonus plan currently pays a bonus, if
earned, following each fiscal quarter of Cerner. When calculating the average
annual cash bonus, the actual cash bonus paid to the Associate (or earned but
not yet paid for the most recent full fiscal quarter preceding the CIC
Severance) for the twelve (12) consecutive full Cerner fiscal quarters
immediately preceding the

3

--------------------------------------------------------------------------------



CIC Severance shall be included in the calculation of the Associate’s average
annual cash bonus for the three (3) years preceding the CIC Severance. If the
Associate has not been employed by Cerner for twelve (12) consecutive full
Cerner fiscal quarters immediately prior to the CIC Severance, the average
annual cash bonus received by such Associate shall be calculated based on the
number of consecutive full fiscal quarters the Associate has been employed by
Cerner immediately prior to the CIC Severance and adjusted to equal a yearly
average. For avoidance of all doubt, the calculation of average annual cash
bonus shall not include any sales commissions or similar payments received by an
Associate based on individual sales or contracts signed with Cerner clients.
(j)    COBRA. "COBRA" means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended.
(k)    Code. "Code" means the Internal Revenue Code of 1986, as amended.
(l)    Eligible Associate. "Eligible Associate" means an individual who: (i) is
a permanent, full-time salaried Associate on the U.S. payroll of Cerner, as
determined by Cerner's employment records; and (ii) has entered into an
Employment Agreement. The determination of whether an Associate is an Eligible
Associate shall be made by the Plan Administrator, in its sole discretion, and
such determination shall be binding and conclusive on all persons. In no event
shall part-time Associates, interns or independent contractors be Eligible
Associates.
(m)    Employment Agreement. "Employment Agreement" means an Eligible
Associate's then current Cerner Associate Employment Agreement with Cerner.
(n)    Exchange Act. "Exchange Act" means the Securities Exchange Act of 1934,
as amended.
(o)    Excess Severance Benefits. "Excess Severance Benefits" means any
Severance Benefits that exceed the limit provided in Treas. Reg. Section
1.409A-1(b)(9)(iii).
(p)    Good Reason. "Good Reason" means, without an Eligible Associate's express
written consent: (i) a material adverse change in the Eligible Associate's
authority, duties or job responsibilities (except for such subordination in
duties and job responsibilities as may normally be required due to Cerner's
change from an independent business entity to a subsidiary or division of
another corporate entity); or (ii) a reduction of 5% or more to an Eligible
Associate's annual salary and cash bonus opportunity in effect prior to the
Change in Control; provided, however, the Eligible Associate must provide notice
to Cerner (or its successors) within 30 days after the adverse change or
reduction and must give Cerner (or its successors) at least 30 days to remedy
the event or condition. In no event will an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by Cerner (or
its successors) constitute Good Reason.
(q)    Non-CIC Severance. "Non-CIC Severance" means at any time, other than
during a CIC Protected Period, an Eligible Associate's termination of employment
with Cerner, that also qualifies as a separation from service under Section 409A
of the Code, by Cerner, other than for Cause, due to reorganization,
restructuring, unsatisfactory work performance (other than where

4

--------------------------------------------------------------------------------



such unsatisfactory work performance is deliberate), or for other reasons as
determined by the Plan Administrator in its sole discretion to constitute a
Non-CIC Severance. Without limitation, the following events and reasons shall
not constitute a Non-CIC Severance:
(i)    death;
(ii)    disability;
(iii)    voluntary resignation (regardless of the circumstances surrounding the
Eligible Associate's decision to resign);
(iv)    retirement;
(v)    discharge by Cerner for any other work related reason other than
redundancy or unsatisfactory work performance (including, without limitation,
absenteeism, misconduct, refusal to transfer to an equivalent position that does
not require relocation, failure to return to work after an approved leave of
absence, insubordination, violation of Cerner's rules or policies, dishonesty,
deliberate unsatisfactory performance, etc.);
(vi)    entering military duty;
(vii)    CIC Severance; or
(viii)    Termination for Cause.
(r)    Non-CIC Severance Benefits. "Non-CIC Severance Benefits" means those
severance benefits set forth in Section 4(a) that, provided an Eligible
Associate is entitled to receive such benefits in accordance with Section 3, the
Eligible Associate receives following a Non-CIC Severance.
(s)    Plan Administrator. "Plan Administrator" means the person or entity
specified as such in Section 7.
(t)    Role Level. "Role Level" means an Eligible Associate's designated
category of employment as specified by Cerner's current employment
classification hierarchy. In the event Cerner changes its hierarchy structure,
the Role Levels specified in this Plan shall refer to the equivalent Role Level
under any new classification scheme.
(u)    Severance Benefits. “Severance Benefits” means either CIC Severance
Benefits or Non-CIC Severance Benefits.
(v)    Specified Associate. "Specified Associate" means an Associate that would
be a "specified employee" as defined in Section 409A(a)(2)(B)(i) of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder.
(w)    Week of Severance Pay. "Week of Severance Pay" means an Eligible
Associate's regular weekly base rate of pay in effect on the effective date of a
Non-CIC Severance

5

--------------------------------------------------------------------------------



(prior to any reductions taken for payroll taxes, income tax withholdings,
elective deferrals made to or in connection with Cerner's Associate benefit
plans or Executive Deferred Compensation Plan, and excluding any overtime,
bonuses, commissions, premium pay, benefits, expense reimbursements, etc.). For
example, a Week of Severance Pay for an Eligible Associate whose annual base
salary as of the Non-CIC Severance (excluding the pay and benefits listed above)
is $52,000, would be $1,000 ($52,000/52 weeks).
(x)    Year of Service. "Year of Service" means, with respect to an Eligible
Associate, each period of twelve (12) consecutive months of full-time employment
by Eligible Associate with Cerner beginning with the Associate's full-time
employment commencement date with Cerner and ending with the day preceding the
anniversary of such date in the next and all succeeding years. No partial Years
of Service shall be credited under this Plan nor will prorated Severance
Benefits be paid for any fractional Year of Service.
SECTION 3.    ENTITLEMENT FOR SEVERANCE BENEFITS
(a)    Entitlement. Subject to the exceptions set forth below in Section 3(b),
an Eligible Associate shall be entitled to receive either the Non-CIC Severance
Benefits or the CIC Severance Benefits described below in Section 4, upon
experiencing a Non-CIC Severance or CIC Severance, respectively, and provided
that the following conditions are satisfied:
(i)    The Eligible Associate's termination of employment with Cerner must have
constituted either a CIC Severance or Non-CIC Severance. In no event shall an
Associate’s leave during one of Cerner’s recognized leave programs constitute a
termination of employment event under this Plan,
(ii)    Following or in connection with the Eligible Associate's termination of
employment, the Eligible Associate must comply with all transition assistance
requests of Cerner, to Cerner's satisfaction, such as aiding in the location of
files and documents, returning all Cerner property and repaying any amounts owed
Cerner, and
(iii)    With respect to and in connection with a Non-CIC Severance only, the
Eligible Associate has executed and delivered to Cerner (and not revoked by the
end of any applicable revocation period) a Severance and Release Agreement with
Cerner, such agreement providing for an irrevocable and complete release of all
present and future claims by the Eligible Associate, within twenty-one (21) days
or forty-five (45) days, whichever period is required under applicable law. The
end of any applicable revocation period, which in no event is to exceed seven
(7) days, is referred to in this Plan as the “Release Period Deadline.”
(b)    Exceptions to Severance Entitlement. An Eligible Associate will not
receive Severance Benefits under this Plan in the following circumstances, as
determined in the Plan Administrator's sole discretion:
(i)    The Eligible Associate's Employment Agreement (or amendments or
supplement thereto) provides that none of the benefits provided under this Plan
or any other

6

--------------------------------------------------------------------------------



broad-based Cerner severance plan or policy shall apply to such Associate. In
such a case, such Associate's severance benefits, if any, shall be governed by
the terms of such Employment Agreement (as amended or supplemented).
(ii)    The Associate breaches the terms and conditions of his/her Employment
Agreement (including, without limitation, violating the non-competition
provisions thereof).
(iii)    With respect to Non-CIC Severance Benefits only: (a) the Eligible
Associate's employment termination is in connection with the sale, divesture or
other disposition of the stock or assets of any subsidiary, division or other
operating unit of Cerner or any of its subsidiaries ("Operating Unit") (or part
thereof) which does not constitute a Change in Control (a "Transaction"), and
the Eligible Associate is offered continued employment, or continues in
employment, with the divested Operating Unit (or part thereof) or the purchaser
of the stock or assets of the Operating Unit (or part thereof), or one of such
purchaser's affiliates (the "Post-Transaction Employer"), as the case may be, on
terms and conditions that would not constitute Good Reason, and (b) Cerner
obtains an agreement from the Post-Transaction Employer, enforceable by the
Eligible Associate, to provide (or Cerner agrees to provide) severance pay, if
the Eligible Associate accepts the offered employment or continues in employment
with the Post-Transaction Employer or its affiliates following the Transaction,
at least equal to the severance pay set forth in Section 4(a) payable upon a
Non-CIC Severance termination of the Eligible Associate's employment with the
Post-Transaction Employer or its affiliates within the six (6) month period
following the Transaction. For purposes of this Section 3(b)(iii), the term
"Good Reason" shall have the meaning ascribed to it in this Plan, but the term
"Cerner" as it is used in such definition shall be deemed to refer to the
Post-Transaction Employer employing the Eligible Associate after the
Transaction. For avoidance of doubt, in the circumstances described in the first
sentence of this Section 3(b)(iii), the Eligible Associate shall not be entitled
to receive Non-CIC Severance Benefits under Section 4(a) whether or not the
Eligible Associate accepts the offered employment or continues in employment.
Except as to separate severance benefits Cerner may itself expressly agree to in
writing to provide in connection with a Transaction (as contemplated by subpart
(b) of the first sentence of this Section 3(b)(iii)), the provisions of this
Section 3(b)(iii) do not create any entitlement to Severance Benefits from
Cerner in any circumstances whatsoever and are to be construed solely as a
limitation on such entitlement in the circumstances herein set forth.
SECTION 4.    SEVERANCE BENEFITS.
(a)    Non-CIC Severance Benefits: If the termination of an Eligible Associate's
employment constitutes a Non-CIC Severance, Cerner shall pay the Eligible
Associate an amount of severance pay based on the Eligible Associate's Role
Level and Years of Service with Cerner as of the effective date of such
termination. The amount of such severance pay shall be equal to: (i) a Week of
Severance Pay for such Eligible Associate multiplied by (ii) that number set
forth in a severance matrix, adopted periodically by management, outlining the
severance benefits to which

7

--------------------------------------------------------------------------------



Eligible Associates shall be entitled (“Severance Matrix”). The Severance Matrix
shall be attached hereto as Exhibit A, and dated to reflect the most recent
adoption date by management.
(b)    CIC Severance Benefits. If the termination of an Eligible Associate's
employment constitutes a CIC Severance, Cerner shall pay the Eligible Associate
an amount of severance pay based on the Eligible Associate's Role Level and
Years of Service with Cerner as of the effective date of such termination. The
amount of such CIC Severance Benefits shall be equal to: (i) a CIC Week of
Severance Pay for such Eligible Associate multiplied by (ii) that number set
forth in the current Severance Matrix, multiplied by 1.5.
(c)    Form of Payment.
(i)    Before any Change in Control and except with respect to Excess Severance
Benefits, all Non-CIC Severance Benefits shall be paid in a lump sum or, if the
Plan Administrator elects, as salary continuation (without interest) on
regularly scheduled paydays of Cerner for the applicable severance period or
some other method, but in no event shall payments continue beyond the last day
of the twenty-fourth (24th) month following the month in which the Non-CIC
Severance occurs.
(ii)    Before a Change in Control, all Non-CIC Severance Benefits which are
Excess Severance Benefits shall be paid in a lump sum as soon as practicable
within 75 days of the Non-CIC Severance.
(iii)    After a Change in Control and subject to the immediately following
sentence, all Severance Benefits shall be paid in lump sum and (A) if the
Severance Benefits are on account of a Non-CIC Severance, such that the payment
of such benefits is subject to the Severance and Release Agreement requirements
described above in Section 3(a)(iii), such Non-CIC Severance Benefits shall be
paid on the last day of the Release Period Deadline, and (B) if the Severance
Benefits are on account of a CIC Severance, such that the payment of such
benefits is not subject to the Severance and Release Agreement requirements
described above in Section 3(a)(iii), such CIC Severance Benefits shall be paid
within seventy-five (75) days of the CIC Severance. Notwithstanding the
immediately preceding sentence, if the Associate receiving any Severance Payment
subject to this Section 4(c)(iii) is a Specified Associate, then the payment of
any Severance Benefits shall be delayed until and paid on the first day of the
seventh month following the CIC or Non-CIC Severance.
(iv)    All Severance Benefit payments are subject to the offset provisions of
Section 6(c) of the Plan.
(d)    Withholding. All Severance Benefits made under this Plan will be subject
to applicable withholding for federal, state and local taxes. If any Eligible
Associate is indebted to Cerner at his or her termination date, Cerner reserves
the right to offset any Severance Benefits under this Plan by the amount of such
indebtedness.



8

--------------------------------------------------------------------------------



SECTION 5.    EMPLOYMENT.
(a)    No Modification of Associate Employment Agreements. This Plan shall not
modify any terms of an Eligible Associate's Employment Agreement, including but
not limited to the type of employment relationship, the Associate's obligations
and continuing obligations set forth therein.
(b)    Limitation on Associate Rights. This Plan shall not give any Associate
the right to be retained in the service of Cerner or interfere with or restrict
the right of Cerner to terminate the employment of any Associate.
(c)    Changed Decisions. Cerner has the right to cancel or reschedule the
effective date of an Eligible Associate's employment termination. An Eligible
Associate will not be eligible for any Severance Benefits under this Plan if the
Eligible Associate's employment termination is canceled by Cerner, or if the
Eligible Associate is offered an opportunity to return to work or have his or
her employment reinstated with Cerner.
SECTION 6.    RELATION TO OTHER BENEFITS AND PAY
(a)    COBRA. Associates and their dependents covered under one or more of
Cerner's group health plans may be eligible for continuation coverage pursuant
to the federal COBRA law. This Plan does not provide Associates or their
dependents with any greater right to continuation coverage than what the federal
COBRA law requires.
(b)    Other Benefit Plans. Eligibility, coverage and benefits under other
Cerner benefit plans (e.g., any group life, disability, accidental death,
retirement, stock plans, etc.) are governed by the terms of those respective
plans. This Plan does not provide Associates or their beneficiaries and
dependents with any greater eligibility, coverage or benefits than what such
plans provide.
(c)    Offset of Benefits. Except as may otherwise be specifically provided for
in an Associate's Employment Agreement, the amount of any Severance Benefits
paid under this Plan is in lieu of, and not in addition to, any other severance
an Eligible Associate may otherwise be entitled to receive from Cerner,
including under an Employment Agreement or other document. Notwithstanding the
payment provisions of Section 4(c)(i) with respect to any Severance Benefit
payment before a Change in Control, the Company may offset any amount otherwise
owed to the Company against any Severance Benefit the Cerner Associate may be
entitled to provided such offset is not in contravention of Code section 409A,
and (ii) with respect to any Severance Benefit payment after a Change in
Control, the Company may offset any amount otherwise owed to the Company against
any Severance Benefits in accordance with Treasury Regulation §
1.409A-3(j)(4)(xiii) or in any other manner which the Company determines that
doing so would allow both this Plan and the other plan or agreement to operate
in compliance with Code section 409A.
(d)    Integration with Other Payments. Severance Benefits paid under this Plan
are not intended to duplicate benefits such as pay-in-lieu of notice, severance
pay, workers compensation wage replacement, disability pay, or similar benefits
or pay under other benefit plans,

9

--------------------------------------------------------------------------------



severance programs, employment agreements, transaction documents or applicable
laws, such as the WARN Act. In the event such other pay or benefits is payable
to an Eligible Associate, Severance Benefits under this Plan will be reduced
accordingly or, alternatively, pay or benefits previously paid under this Plan
will be treated as having been paid to satisfy other pay or benefit obligations.
In either case, the Plan Administrator, in its sole discretion, will determine
how to apply this provision and may override other provisions in the Plan in
doing so. This provision, however, shall not preclude an otherwise Eligible
Associate from receiving any payments under a Cerner Performance Plan (CPP) or
any pay for accrued vacation under Cerner’s separate CPP or vacation policy, as
may be amended from time-to-time. CPP and pay for accrued vacation, if any,
shall be paid pursuant to the terms of those separate plans or policies.
(e)    Reemployment. If an Eligible Associate is reemployed by Cerner while
Severance Benefits are still payable under the Plan, all such Severance Benefits
will cease, except as otherwise specified by the Plan Administrator, in its sole
discretion.
SECTION 7.    PLAN ADMINISTRATION.
(a)    Plan Administrator. The Plan is administered by Cerner, which is the Plan
Administrator under the Employee Retirement Income Security Act of 1974
("ERISA"). It is the responsibility of the Plan Administrator to ensure that the
Plan is administered in accordance with its terms. It is also the responsibility
of the Plan Administrator to explain any rights and benefits that an Eligible
Associate may have under the Plan and to answer any questions which an Eligible
Associate may have. The Plan Administrator maintains all documents which
comprise the Plan and annual filings, if any, which are prepared for the Plan.
If you have any questions regarding the Plan, you should review these available
documents. The Plan Administrator may, but is not required to, adopt rules and
regulations of uniform applicability in its interpretation and implementation of
the Plan. The Plan Administrator may require each Eligible Associate to submit,
in such form as it shall deem reasonable and acceptable, proof of any
information which the Plan Administrator finds necessary or desirable for the
proper administration of the Plan.
(b)    Exclusive Discretion. The Plan Administrator has full and complete
discretionary authority to determine eligibility for benefits under the Plan and
to construe and interpret the terms of the Plan. In making any decision or
resolving any disputes, the Plan Administrator shall have full and complete
discretionary authority to (i) construe and interpret the provisions of the Plan
and to determine the right of any person to any interest in or eligibility for
any benefit under the Plan, and (ii) make any and all factual determinations
necessary to determine the right of any person to any interest in or eligibility
for any benefit under the Plan; and, no person shall be entitled to any benefit
or interest under this Plan if the Plan Administrator decides in its discretion
that there is no entitlement to that benefit or interest. Decisions of the Plan
Administrator shall be final, binding and conclusive upon all parties.
SECTION 8.    AMENDMENT OR TERMINATION
Cerner, acting through its Chief Executive Officer, Chief Financial Officer,
Chief Legal Officer or Chief People Officer, has the right, in its nonfiduciary
capacity, to amend the Plan or to terminate it at any time, prospectively or
retroactively, for any reason or no reason, without

10

--------------------------------------------------------------------------------



notice, including discontinuing or eliminating benefits; provided, however, that
no such amendment or termination shall affect the right to any unpaid benefit of
any Eligible Associate whose termination date has occurred prior to such
amendment or termination of the Plan and provided further that no amendment or
termination shall occur with respect to the CIC Severance Benefits after the
occurrence of a Change in Control. Accordingly, no Associate has a “legally
binding right” (as that term is used in Treasury Regulations § 1.409A-1(b)(1))
to any benefit or amount pursuant to this Plan until, if at all, the first to
occur of an Associate’s Non-CIC Severance or a Change in Control and only then
is the Associate entitled to those Severance Benefits, if any, as are provided
for in the Plan at such time.
SECTION 9.    CLAIMS AND APPEAL PROCEDURE
(a)    Initial Claim. If benefits under this Plan become due, the Plan
Administrator will notify you as to the amount of benefits you are entitled to,
the duration of such benefit, the time the benefit is to commence and other
pertinent information concerning your benefit. If you have been denied a benefit
under the Plan, or if you feel that the benefit which has been given to you is
not accurate, you may file a claim with the Plan Administrator. If a claim for
benefit is denied by the Plan Administrator, the Plan Administrator shall
provide you with written or electronic notification of any adverse benefit
determination within ninety (90) days after receipt of the claim unless special
circumstances require an extension of time for processing the claim. If such an
extension of time for processing is required, written or electronic notice
indicating the special circumstances and the date by which a final decision is
expected to be rendered shall be furnished to you. In no event shall the period
of extension exceed one hundred eighty (180) days after receipt of the claim.
The notice of denial of the claim shall set forth:
(i)    The specific reason or reasons for the adverse determination;
(ii)    Reference to the specific plan provisions on which the determination is
based;
(iii)    A description of any additional material or information necessary for
you to perfect the claim, and an explanation of why such material or information
is necessary; and
(iv)    A description of the Plan's review procedures and the time limits
applicable to such procedures, including a statement of your right to bring a
civil action under ERISA section 502(a) following an adverse benefit
determination on review.
You (or your duly authorized representative) may review pertinent documents and
submit issues and comments in writing to the Plan Administrator. If you fail to
appeal such action to the Plan Administrator in writing within the prescribed
period of time described in the next section, the Plan Administrator's adverse
determination shall be final, binding and conclusive.
(b)    Appeal. In the event of an adverse benefit determination, you may appeal
the adverse determination by giving written notice to the Plan Administrator
within sixty (60) days after receipt of the notice of adverse benefit
determination. The Plan Administrator may hold a

11

--------------------------------------------------------------------------------



hearing or otherwise ascertain such facts as it deems necessary and shall render
a decision which shall be binding upon both parties. The appeal procedure shall:
(i)    Provide you at least 60 days following receipt of a notification of an
adverse benefit determination within which to appeal the determination;
(ii)    Provide you the opportunity to submit written comments, documents,
records, and other information relating to the claim for benefits;
(iii)    Provide that you shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to your claim for benefits; and
(iv)    Provide for a review that takes into account all comments, documents,
records, and other information submitted by you relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.
The decision of the Plan Administrator shall be made within sixty (60) days
after the receipt by the Plan Administrator of the notice of appeal, unless
special circumstances require an extension of time for processing, in which case
a decision of Cerner shall be rendered as soon as possible but not later than
one hundred twenty (120) days after receipt of the request for review. If such
an extension of time is required, written or electronic notice of the extension
shall be furnished to you prior to the commencement of the extension. The
decision of the Plan Administrator shall be provided in written or electronic
form to you and shall include the following:
(i)    The specific reason or reasons for the adverse determination;
(ii)    Reference to the specific plan provisions on which the benefit
determination is based;
(iii)    A statement that you are entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to your claim for benefits. Whether a document, record, or
other information is relevant to a claim for benefits shall be determined by
reference to DOL Regulation Section 2560.503-1 (m)(8); and
(iv)    A statement describing any voluntary appeal procedures offered by the
Plan and your right to obtain the information about such procedures, and a
statement of your right to bring an action under ERISA section 502(a).
SECTION 10.    STATEMENT OF ERISA RIGHTS
The following statement is required by federal statute. Certain portions of this
statement may not apply to your particular situation or to this Plan.
(a)    Information About This Plan and Your Benefits. If you become a
participant in the Cerner Corporation Enhanced Severance Pay Plan you are
entitled to certain rights and

12

--------------------------------------------------------------------------------



protections under the Employee Retirement Income Security Act of 1974 (ERISA).
ERISA provides that all Plan participants shall be entitled to:
(i)    Examine, without charge, at the Plan Administrator's office and at other
specified locations, the Plan documents and, if any, copies of all documents
filed by the Plan with the U.S. Department of Labor, such as detailed annual
reports and plan descriptions.
(ii)    Obtain copies of all Plan documents and other plan information upon
written request to the Plan Administrator. The Plan Administrator may make a
reasonable charge for the copies.
(iii)    Receive a summary of the Plan's annual financial report, if one is
required to be prepared. The Plan Administrator is required by law to furnish
each participant with a copy of this summary annual report if an annual report
is required to be filed with the Department of Labor.
(b)    Prudent Actions by Plan Fiduciaries. In addition to creating rights for
plan participants, ERISA imposes duties upon the people who are responsible for
the operation of the employee benefit plan. The people who operate your plan,
called "fiduciaries" of the plan, have a duty to do so prudently and in the
interest of you and other plan participants and beneficiaries. No one, including
your employer or any other person, may fire you or otherwise discriminate
against you in any way to prevent you from obtaining a welfare benefit or
exercising your rights under ERISA.
(c)    Enforce Your Rights. If your claim for a Plan benefit is denied in whole
or in part you must receive a written explanation of the reason for the denial.
You have the right to have the Plan review and reconsider your claim. Under
ERISA, there are steps you can take to enforce the above rights. For instance,
if you request materials from the Plan and do not receive them within 30 days,
you may file suit in a federal court. In such a case, the court may require the
Plan Administrator to provide the materials and pay you up to $110 a day until
you receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim for benefits
which is denied or ignored, in whole or in part, you may file suit in a state or
federal court. If it should happen that plan fiduciaries misuse the plan's
money, or if you are discriminated against for asserting your rights, you may
seek assistance from the U.S. Department of Labor, or you may file suit in a
federal court. The court will decide who should pay court costs and legal fees.
If you are successful the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds your claim is frivolous.
(d)    Assistance with Your Questions. If you have any questions about this
Plan, you should contact the Plan Administrator. If you have any questions about
this statement or about your rights under ERISA, you should contact the nearest
office of the Employee Benefits and Security Administration, U.S. Department of
Labor, listed in your telephone directory, or the Division of Technical
Assistance and Inquiries, Employee Benefits and Security Administration, U.S.
Department of Labor, 200 Constitution Avenue, N.W., Washington, D.C. 20210.

13

--------------------------------------------------------------------------------



SECTION 11.    ADDITIONAL INFORMATION
(a)    Name and Address of Plan Sponsor and Plan Administrator. The name and
address of the Plan Sponsor and the Plan Administrator is:




Cerner Corporation
2800 Rockcreek Parkway
North Kansas City, MO 64117
EIN: 43-1196944
Telephone: (816) 201-1024


(b)    Type of Administration. The Plan is administered by Cerner Corporation.
(c)    Plan Number. The Plan number is 513.
(d)    Plan Year. The Plan Year ends on December 31.
(e)    Agent For Service of Legal Process. Service of legal process may be made
upon the Plan Sponsor (which is also the Plan Administrator) at the above
address.
(f)    Plan Costs. Plan costs are paid by Cerner. The Plan is funded out of
Cerner's general assets.
(g)    Insurance. Benefits provided by this Plan are not insured by the Pension
Benefit Guaranty Corporation under Title IV of ERISA because the insurance
provisions under ERISA are not applicable to the Plan.
SECTION 12.    GOVERNING LAW.
This Plan is an "employee welfare benefit plan" within the meaning of Section
3(1) of ERISA and it shall be interpreted, administered, and enforced in
accordance with that law. To the extent that state law is applicable, the
statutes and common law of the State of Missouri, excluding any that mandate the
use of another jurisdiction's laws, shall apply. Without limiting the generality
of this Section 12, it is intended that the Plan comply with Section 409A of the
Code, and, in the event that this Plan is determined to be a "deferred
compensation plan" within the meaning of Section 409A(d)(1) of the Code, Cerner
shall, as necessary, adopt such conforming amendments as are necessary to comply
with Section 409A of the Code.  


SECTION 13.    BASIS OF PAYMENTS TO AND FROM THE PLAN
The Plan shall be unfunded, and all cash payments under the Plan shall be paid
only from the general assets of Cerner.

14

--------------------------------------------------------------------------------



SECTION 14.    LIMITATION ON IRC SECTION 280G PARACHUTE PAYMENTS
In the event that any Severance Benefit payment to be made under this Plan would
cause an Eligible Associate to be liable for any excise tax under Code section
4999(a), the aggregate amount of such Severance Benefit shall be reduced by the
minimal amount necessary such that the Eligible Associate is no longer subject
to such excise tax.   Any determination or calculation made by Cerner relating
to this Section 14, including, but not limited to, any calculation of an
Eligible Associate's "base amount" as defined in Code section 280G(b)(3), or an
Eligible Associate's anticipated "parachute payment," as defined in Code section
280G(b)(2), shall be final, conclusive and binding on the Eligible Associate.
SECTION 15.    CONSTRUCTION.
Where the context so indicates, the singular will include the plural and vice
versa. Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of the Plan. Unless the context clearly
indicates to the contrary, a reference to a statute or document shall be
construed as referring to any subsequently enacted, adopted, or executed
counterpart.





15